Per Curiam:
This is one of five cases before this court. So far as the contention common to this relator and to the other relators in said cases, that they are entitled to preferences in retention as volunteer firemen is concerned, these orders must be reversed upon the authority of People ex rel. Davison v. Williams (213 N. Y. 130). In that case the order was affirmed, but only upon the ground that it appeared that there were two vacancies which were not filled by the retention of several volunteer firemen, but by the demotion of two foremen. .The judgment restored Davison to one of those places, but, as appears from the record in that ease, there is one place vacant. A volunteer fireman would be entitled to transfer to that place as against one not of that or of a higher status. Although this and the other records are silent as to the two places or the one place to which apparently a volunteer fireman is entitled, the corporation counsel commendably states that the city does not assume a position which, while justified by this record and the other records, is not as matter of fact true, and suggests that the fairest way out of the present difficulty is a reversal of all of the orders, with permission to the relators to amend their proceedings so that the Special Term may determine who is entitled to transfer to this one place. We have decided to adopt the suggestion, without, however, precluding the appointive power from transferring or appointing to that position any other person who may have better or equal rights than those of any of these relators. The order is reversed, but without costs, in accord with the terms of this opinion. Jenks, P. J., Burr, Thomas, Rich and Putnam, JJ., concurred. Order reversed, without costs, in accord with the terms of opinion. Order to be settled before the presiding justice.